Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-15-00364-CR

                                Joe William MEURET Jr.,
                                         Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 229th Judicial District Court, Duval County, Texas
                               Trial Court No. 14-CRD-07
                       Honorable Ana Lisa Garza, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED July 20, 2016.


                                             _____________________________
                                             Patricia O. Alvarez, Justice